In a proceeding pursuant to article 78 of the CPLR for a judgment directing that petitioner Legal Aid Society of Nassau County, N. Y., by its attorney, James J. McDonough, be permitted to represent a certain defendant in the District Court of Nassau County on a pending charge of violating subdivisions 5 and 6 of section 240.20 of the Penal Law, petitioners appeal from a judgment of the Supreme Court, Nassau County, entered October 21, 1971, which denied the application. Judgment reversed, on the law, without costs, and petition granted (see Matter of Legal Aid Soc. of Nassau County, N. Y. v. Samenga, 39 A D 2d 912). Rabin, P. J., Hopkins, Munder, Gulotta and Brennan, JJ., concur.